Kurtz, J.
(dissenting) — I respectfully dissent, because I agree with the trial court that the warnings provided to Mr. Jury and Mr. Bourquin were inaccurate and potentially misleading. They were informed that their licenses would be suspended or revoked if they were in violation of RCW 46.61.502, RCW 46.61.503, or RCW 46.61.504. Because they were 21 years of age or older, RCW 46.61.503 does not apply to them. More importantly, a driver over 21 years of age must be convicted of violating RCW 46.61.502 or RCW 46.61.504 before his or her license will be suspended or revoked.
The purpose of the warning requirement is to ensure the driver is afforded “the opportunity to make a knowing and intelligent decision whether to take the Breathalyzer test.” Gonzales v. Dep’t of Licensing, 112 Wn.2d 890, 897, 774 P.2d 1187 (1989). The emphasis, however, is not upon what the driver understood, but upon the content of the information provided to the driver. Town of Clyde Hill v. Rodriguez, 65 Wn. App. 778, 785, 831 P.2d. 149 (1992). For example, in Gibson v. Department of Licensing, 54 Wn. App. 188, 773 P.2d 110 (1989), the driver argued that his license should not be revoked for refusal to take the breath test because a mental illness rendered him incapable of understanding the implied consent warning and the consequences of noncompliance. Division One of this court rejected Mr. Gibson’s contention, stating he had “the right to have accurate warnings given that are phrased so that one of *738normal intelligence would understand the consequences of his or her actions.” Id. at 194.
The state patrol form states, “your license ... to drive will be suspended ... if you are in violation of’ any of the three DUI4 statutes. Clerk’s Papers for Jury at 16; Clerk’s Papers for Bourquin at 43. As in this case, the drivers in Pattison v. Department of Licensing, 112 Wn. App. 670, 50 P.3d 295 (2002) argued that “if you are in violation of’ is reasonably understood as “if you are arrested.” Id. at 676. They contended that use of the term “violation” could mislead drivers into believing that losing one’s license is an inevitable consequence of merely being arrested. Division One disagreed, and held that “[t]he more reasonable understanding of the warning, in context, is that the phrase ‘if you are in violation of’ means ‘if you are prosecuted and convicted for.’ ” Id. The Pattison analysis relies upon what the driver reasonably understood as opposed to the accuracy of the information provided to the driver.
The crux of the analysis in the present cases, as in Pattison, is whether the phrase “in violation of’ is reasonably understood to mean “prosecuted and convicted for.” The phrase is used in the state patrol form in the same manner as it is used in a criminal information. A criminal information describes the defendant’s conduct and states the conduct is in violation of a criminal statute, prohibiting such conduct. In that context, the phrase “in violation of’ references the criminal statute, but does not mean “prosecuted and convicted for.” Here, Mr. Jury and Mr. Bourquin were informed that their driver’s licenses would be suspended or revoked if they were in violation of any of the three DUI statutes. That information was inaccurate and potentially misleading. One can violate a statute and be arrested for that violation, but any of a number of reasons can keep the State from obtaining a conviction.
I would affirm the trial court.
Review denied at 149 Wn.2d 1034 (2003).

 Driving while under the influence of intoxicants.